                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

BIG CHIEF PLANT SERVICES, LLC,
           Plaintiff/Counter-Defendant,
v.
                                                          No. CIV 18-1226 SMV/CG
PANHANDLE MAINTENANCE, LLC,
         Defendant/Counter-Plaintiff/
         Third-Party Plaintiff,
v.

3 BEAR DELAWARE OPERATING-NM, LLC,
          Third-Party Defendant.

                   ORDER GRANTING MOTION TO RESCHEDULE

      THIS MATTER is before the Court on Plaintiff Big Chief Plant Services, LLC’s

Unopposed Motion to Reschedule Briefing and Hearing on Motion for Sanctions (the

“Motion”), (Doc. 80), filed September 4, 2019. The Court, having reviewed the Motion,

noting it is unopposed, and being otherwise fully advised in the premise, finds the

Motion is well-taken and shall be GRANTED.

      IT IS HEREBY ORDERED that the parties shall submit briefing on the Motion for

Sanctions as follows:

      1. Plaintiff shall file a Response to the motion no later than Friday, September

          13, 2019;

      2. Defendant may file a Reply in support of the motion by Wednesday,

          September 18, 2019.

      IT IS FURTHER ORDERED that a telephonic status conference to discuss a

date and location for a motion hearing is set for Thursday, September 12, 2019 at

10:30a.m. The parties shall call Judge Garza’s AT&T line at (877) 810-9415, follow the

prompts, and enter access code 7467959, to be connected to the proceedings. Third-
party Defendant 3 Bear Delaware Operating-NM, LLC’s presence at the conference is

not required.

      IT IS SO ORDERED.

                                ______________________________
                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
